BY THE COURT.
We entertain the opinion that a bridge on a public road is within the spirit of the act prescribing the duties of supervisors, and that the authority to cut timber to repair roads, includes authority to cut for the appropriate purpose of repairing a bridge; and the exercise of this power is not confined to the period between the 1st of April and the 1st of October, but is operative whenever the road, &c., is out of repair. We see no objection to the evidence admitted, or to the charge of the court, or the refusal to charge.
The judgment is affirmed, with costs.